Exhibit 8.1 · Companies Equity interests (%) Companies 12/31/2013 12/31/2012 Core business Jurisdiction Direct interest in subsidiaries: full consolidation CSN Islands VII Corp. 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands VIII Corp. 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands IX Corp. 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands X Corp. 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands XI Corp. 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands XII Corp. 100.00 100.00 Financial transactions Grand Cayman/Cayman Island International Investment Fund (1) 100.00 Equity interests and financial transactions Belize City/Belize CSN Minerals S.L.U. 100.00 100.00 Equity interests Madrid/Spain CSN Export Europe, S.L.U. 100.00 100.00 Financial transactions and equity interests Madrid/Spain CSN Metals S.L.U. 100.00 100.00 Equity interests and financial transactions Madrid/Spain CSN Americas S.L.U. 100.00 100.00 Equity interests and financial transactions Madrid/Spain CSN Steel S.L.U. 100.00 100.00 Equity interests and financial transactions Madrid/Spain TdBB S.A 100.00 100.00 Dormant company Panamá City/Panamá Sepetiba Tecon S.A. 99.99 99.99 Port services Itaguaí/RJ, Brazil Mineração Nacional S.A. 99.99 99.99 Mining and equity interests Congonhas/MG,Brazil Florestal Nacional S.A. (2) 99.99 Reforestation São Paulo/SP, Brazil Companhia Florestal do Brasil 99.99 Reforestation São Paulo/SP, Brazil Estanho de Rondônia S.A. 99.99 99.99 Tin mining Ariquemes/RO, Brazil Cia Metalic Nordeste 99.99 99.99 Manufacture of packaging and distribution of steel products Maracanaú/CE, Brazil Companhia Metalúrgica Prada 99.99 99.99 Manufacture of packaging and distribution of steel products São Paulo/SP, Brazil CSN Cimentos S.A. 99.99 99.99 Cement manufacturing Volta Redonda/RJ, Brazil CSN Gestão de Recursos Financeiros Ltda. 99.99 99.99 Dormant company São Paulo/SP, Brazil Congonhas Minérios S.A. 99.99 99.99 Mining and equity interests Congonhas/MG,Brazil CSN Energia S.A. 99.99 99.99 Sale of electric powe Rio de Janeiro/RJ, Brazil FTL - Ferrovia Transnordestina Logística S.A. (3) 88.41 99.99 Railroad logistics Fortaleza/CE, Brazil Transnordestina Logística S.A. (4) 76.13 Railroad logistics Fortaleza/CE, Brazil Indirect interest in subsidiaries: full consolidation CSN Aceros S.A. 100.00 100.00 Equity interests Panama City/Panama Companhia Siderúrgica Nacional LLC 100.00 100.00 Steel Terre Haute/EUA CSN Europe Lda. 100.00 100.00 Financial transactions, product sales and equity interests Madeira Island/Portugal CSN Ibéria Lda. 100.00 100.00 Financial transactions, product sales and equity interests Madeira Island/Portugal CSN Portugal, Unipessoal Lda. 100.00 100.00 Financial transactions and product sales Madeira Island/Portugal Lusosider Projectos Siderúrgicos S.A. 99.99 100.00 Equity interests Seixal/Portugal Lusosider Aços Planos, S. A. 99.98 99.94 Steel and equity interests Seixal/Portugal CSN Acquisitions, Ltd. 100.00 100.00 Financial transactions and equity interests London/England CSN Resources S.A. 100.00 100.00 Financial transactions and equity interests Luxembourg/Grand Duchy of Luxembourg CSN Holdings (UK) Ltd 100.00 100.00 Financial transactions and equity interests London/England CSN Handel GmbH 100.00 100.00 Financial transactions, product sales and equity interests Vienna/Austria Companhia Brasileira de Latas 59.17 59.17 Sale of cans and containers in general and equity interests São Paulo/SP, Brazil Rimet Empreendimentos Industriais e Comerciais S. A. 58.96 58.96 Production and sale of steel containers and forestry Resende/RJ, Brazil Companhia de Embalagens Metálicas MMSA 58.98 58.98 Production and sale of cans and related activities Barra Mansa/RJ, Brazil Empresa de Embalagens Metálicas - LBM Ltda. 58.98 58.98 Sales of containers and holding interests in other entities Barra Mansa/RJ, Brazil Empresa de Embalagens Metálicas - MUD Ltda. 58.98 58.98 Production and sale of household appliances and related products São Paulo/SP, Brazil Companhia de Embalagens Metálicas - MTM do Nordeste 58.98 58.98 Production and sale of cans and related activities São Paulo/SP, Brazil Companhia de Embalagens Metálicas - MTM 58.98 58.98 Production and sale of cans and related activities Teresina/PI, Brazil CSN Steel Comercializadora, S.L.U. 100.00 100.00 Financial transactions, product sales and equity interests Madrid/Spain CSN Steel Holdings 1, S.L.U. 100.00 100.00 Financial transactions, product sales and equity interests Madrid/Spain CSN Steel Holdings 2, S.L.U. 100.00 100.00 Financial transactions, product sales and equity interests Madrid/Spain Stalhwerk Thüringen GmbH 100.00 100.00 Production and sale of long steel and related activities Unterwellenborn/Germany CSN Steel Sections UK Limited 100.00 100.00 Financial transactions, product sales and equity interests Southend- on-sea/England CSN Steel Sections Czech Republic s.r.o. 100.00 100.00 Financial transactions, product sales and equity interests Praha/Czech Republic CSN Steel Sections Polska Sp.Z.o.o 100.00 100.00 Financial transactions, product sales and equity interests Katowice/Poland Direct interest in jointly controlled entities: proportionate consolidation Itá Energética S.A. 48.75 48.75 Electric power generation São Paulo/SP, Brazil CGPAR - Construção Pesada S.A. 50.00 50.00 Mining support services and equity interests Belo Horizonte/MG, Brazil Consórcio da Usina Hidrelétrica de Igarapava 17.92 17.92 Electric power consortium Belo Horizonte/MG, Brazil Direct interest in jointly controlled entities: equity method Nacional Minérios S.A. 60.00 60.00 Mining and equity interests Congonhas/MG,Brazil MRS Logística S.A. 27.27 27.27 Railroad transportation Rio de Janeiro/RJ, Brazil Aceros Del Orinoco S.A. 22.73 22.73 Dormant company Panama City/Panama CBSI - Companhia Brasileira de Serviços de Infraestrutura 50.00 50.00 Provision of services Araucária/PR, Brazil Transnordestina Logística S.A. (4) 77.30 Railroad logistics Fortaleza/CE, Brazil Indirect interest in jointly controlled entities: equity method Namisa International Minérios SLU 60.00 60.00 Financial transactions, product sales and equity interests Madrid/Spain Namisa Europe, Unipessoal Lda. 60.00 60.00 Equity interests and sales of products and minerals Madeira Island/Portugal Namisa Handel GmbH 60.00 60.00 Financial transactions, product sales and equity interests Vienna/Austria MRS Logística S.A. 6.00 6.00 Railroad transportation Rio de Janeiro/RJ, Brazil Aceros Del Orinoco S.A. 9.08 9.08 Dormant company Panama City/Panama Direct interest in associates: equity method Arvedi Metalfer do Brasil S.A. 20.00 Steel and equity interests Salto/SP,Brazil Company liquidated on May 9, 2013. Company merged on September 30, 2013. New corporate name of TFNE - Transnordestina Ferrovias do Nordeste S.A., changed on February 15, 2013. On December 27, 2013, TLSA became a jointly controlled entity and the investment accounted for under the equity method, as mentioned in note 9.b. · Exclusive funds Equity interests (%) Exclusive funds 12/31/2013 12/31/2012 Core business Direct interest: full consolidation DIPLIC - Private credit balanced mutual fund 100.00 100.00 Investment fund Mugen - Private credit balanced mutual fund 100.00 100.00 Investment fund Caixa Vértice - Private credit balanced mutual fund 100.00 100.00 Investment fund
